Citation Nr: 9930970	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected lumbar strain with compression deformities, 
T-12 and L-1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim of the veteran for an increased 
evaluation of his service-connected lumbar strain with 
compression deformities, T-12 and L-1, rated as 20 percent 
disabling.  The rating decision characterized the issue as 
one of new and material evidence to reopen the claim, but the 
Board notes the issue is more accurately characterized as one 
seeking an increased evaluation.  In July 1998, the veteran 
submitted a notice of disagreement with that rating decision.  
Subsequently in July 1998, the RO issued a statement of the 
case to the veteran.  The veteran responded with his 
substantive appeal, which was received timely by the RO 
subsequently during that month.

The Board notes that the June 1998 rating decision also 
denied an increased (compensable) evaluation for the 
veteran's service-connected history of contusion of the left 
kidney.  That issue was included in the veteran's July 1998 
notice of disagreement and in the statement of the case 
issued in response.  However, the veteran's substantive 
appeal, received in July 1998, indicated an intent to appeal 
only the issue of the rating for the lumbar strain.  No 
substantive appeal was submitted pertaining to the rating for 
the veteran's service-connected history of contusion of the 
left kidney.  Accordingly, as no timely substantive appeal 
was received, that issue is not before the Board.

In a statement from the veteran dated January 25, 1998, he 
requests fee basis treatment for his service-connected back 
disorder.  The RO should refer this matter to the appropriate 
medical center for action deemed appropriate.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA therefore has a duty 
to assist him in developing the facts pertinent to his claim.  
See id.; 38 C.F.R. § 3.159 (1999).  See also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In addition to the above, the Board notes that the Court has 
expounded on the evidence required for a full evaluation of 
disabilities involving, as in this appeal, the 
musculoskeletal system.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court considered ratings of 
disabilities of the musculoskeletal system that were based on 
limitation of motion; specifically, the Court considered a 
rating under 38 C.F.R. § 4.71, DC 5201.  The Court held that 
the rating did not subsume 38 C.F.R. §§ 4.40, 4.45, which 
concern, respectively, specific disabilities of the 
musculoskeletal system in general and of the joints in 
particular. The Court stressed that, in addition to 
considering evidence of limitation of motion, VA has a duty 
to determine under 38 C.F.R. §§ 4.40 and 4.45 whether the 
part or parts in question exhibit weakness, lack of 
endurance, and/or lack of coordination on use and whether 
pain could significantly limit the functional ability of 
those part or parts during flare-ups or upon repeated use.  
If so, the decision of the Court provided, an increased 
disability rating under one or both of those regulations 
should be considered and can be so considered without 
violation of 38 C.F.R. § 4.14.  That regulation states that 
evaluation of the same disability under different diagnoses 
is to be avoided.  The decision in DeLuca indicated that the 
factors to be considered pursuant to 38 C.F.R. §§ 4.40 and 
4.45 would, if found, be the basis for an increased rating of 
disability in addition to a rating based on limited range of 
motion.  The Court suggested that determinations of the 
presence or absence of the factors set out in those 
regulations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  See DeLuca, 8 Vet. App. at 206.

The veteran last underwent a VA examination in September 1998 
in connection with his current claim for an increased 
evaluation of his disability.  The Board finds in this case 
that the examination did not report findings required by the 
DeLuca decision.  Nor did the examination report necessary 
findings required by the diagnostic code (DC 5295) under 
which the disability of the veteran, according to the RO, is 
currently rated at 20 percent.  Regulation 38 C.F.R. § 4.71, 
DC 5295, sets forth a series of factors to be considered for 
a rating of lumbosacral strain at 40 percent.  The presence 
or absence of all these factors, or of some when combined 
with abnormal mobility on forced motion, will support a 
rating of 40 percent.  38 C.F.R. § 4.71, DC 5295.  The report 
of the medical examination did not address all of the factors 
in the diagnostic code.  Failure to address a factor will not 
be deemed the equivalent of finding that the factor was not 
present.  See DeLuca, 8 Vet. App. at 206.  A factor set forth 
in the diagnostic code is listing of the whole spine to the 
opposite side.  The report made no finding as to this factor.  
The diagnostic code also lists as a factor positive 
Goldthwaite's sign.  There was no notation in the report that 
the examiner tested for Goldthwaite's sign and no indication 
of the result of any such testing.  The question of abnormal 
mobility on forced motion , another factor listed in the 
diagnostic code, was not taken up in the report.  In addition 
to such omissions, the examination report did not undertake 
the analysis required by the DeLuca decision, even despite 
the fact that, as the report recounted, the veteran 
complained of experiencing pain from his disability.  The 
report indicates that the examiner did not assess whether, 
and the extent to which, pain, weakness, lack of endurance, 
and/or lack of coordination on movement was an independent 
source of additional loss of range of motion for the veteran.  
Therefore, and in view of the legal principles discussed 
above, the Board concludes that the September 1998 VA 
examination was inadequate and may not serve as the basis of 
a determination whether the veteran is entitled to an 
increased evaluation for his service-connected lumbosacral 
disorder.

The RO also has not considered the applicability of DC 5285, 
residuals of fracture of vertebra.  The Board notes that 
service connection was initially established in a January 13, 
1971, rating decision and the rating assigned was for strain 
and fractures with deformity.  If the RO finds that this 
diagnostic code is not applicable, an explanation therefor 
should be provided.

Accordingly, further appellate consideration will be 
deferred, and the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be asked to 
identify all sources of medical treatment 
for his service-connected bilateral knee 
disorders since and including 1995.  The 
RO should request the veteran to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already on 
file, which may exist and incorporate 
them into the claims folder. 

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records and 
associate them with the claims folder.  
Specifically requested should be all VA 
records from and including 1995 through 
the present.

3.  The veteran should then be scheduled 
for special VA orthopedic examination to 
evaluate the severity of his service-
connected lumbar strain with compression 
deformities, T-12 and L-1.  If possible, 
he should be scheduled for an examination 
at the Greenville, South Carolina 
outpatient clinic or the Asheville, North 
Carolina medical center.  All indicated 
tests should be accomplished.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses. All 
factors listed in DC 5295 should be 
addressed and a specific determination 
made regarding the presence or absence of 
each  In addition, the examiner's report  
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
his visible behavior.  It is important 
for the examiner's report to include a 
description of these factors pertaining 
to functional loss due to the service-
connected lumbar strain with compression 
deformities, T-12 and L-1, if any, that 
develop on use.  Each such problem should 
be expressed in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, 8 Vet. App. 202.  Specific 
findings should be made regarding range 
of motion and the level of pain on 
motion.  All opinions expressed should be 
supported by reference to pertinent 
evidence. Before evaluating the veteran, 
the examiner should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
with regard to his claim, pursuant to 
38 C.F.R. § 3.158 and § 3.655.

5.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  
Consideration should be given to the 
application of Diagnostic Code 5285, 
residuals of fracture of vertebra.  If 
the determination remains unfavorable to 
the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


